Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
	Claim Objections
Claim 10 is objected to because of the following informalities:  The dependency of claim 10 should be replaced with –The system of claim 9—based on the structure of claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-6, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schieffelin (US 2014/0163797).

a processor (Para. 74,77; Fig. 3A and 3B) configured to: 
determine dynamically during a ride that a location (Fig. 3A and 3B; Para. 64,69: GPS module and navigation module 318) associated with an on-demand 5electric vehicle (electric bicycle; Fig. 1) is associated with one or more restrictions (laws of different jurisdiction: Para. 7,27,61); and 
use configuration data (for example: maximum speed data associated with an area subject to a speed restriction; Para. 64-66, 92-93) to enforce the one or more restrictions with respect to operation of the on-demand electric vehicle in connection with the ride (Para. 64-66, 92-93,58); and 
a communication interface (332 and interface to connect with network) coupled to the processor (Fig. 3A, 3B and 3J; Para. 78,82).
As per claim 2, Schieffelin shows the processor is further configured to determine the 10location associated with the on-demand electric vehicle (Fig. 3A and 3B; Para. 64,69,92-95,58).
As per claim 4, Schieffelin shows the one or more restrictions include an area subject to a speed restriction (Fig. 3A and 3B; Para. 64,69,92-95,58).
As per claim 5, Schieffelin shows the configuration data includes maximum speed data isassociated with the one or more restrictions (Fig. 3A and 3B; Para. 64,69,92-95,58).
As per claim 6, Schieffelin shows wherein to use the configuration data, the processor is configured to apply the configuration data to modify a configuration of the on-demand electric vehicle (Fig. 3A and 3B; Para. 64,69,92-95,58; max speed and power is modified).
As per claims 19-20, they correspond to apparatus claim 1; they are therefore rejected for the similar reasons set forth.  In addition, Schieffelin shows a computer program product, the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schieffelin (US 2014/0163797) in view of Shioda et al. (US 2003/0078707).
As per claim 3, the invention of Schieffelin meets the limitation of claim, but does not explicitly mention the one or more restrictions include a restricted area.
In the analogous art of electric vehicle with GPS system, Shioda shows the restrictions include a restricted area (Para. 78,80,89,90,100,108; abstract).
. 
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schieffelin (US 2014/0163797) in view of Yang (US 2017/0004712).
As per claims 7-8, the invention of Schieffelin meets the limitation of claim, but does not explicitly mention wherein the communication interface is configured to receive an indication of a rental associated with the on-demand electric vehicle and wherein the processor is further configured to determine whether a rental associated with the on-demand electric vehicle has ended; and update a database in response to the rental associated with the on-demand electric vehicle ending.
In the analogous art of electric vehicle system, Yang shows a communication interface (would have been obviously shown by the wireless communication interface) is configured to receive an indication of a rental associated with the on-demand electric vehicle (Para. 11,13,18: the microcontroller is configured to provide and generate information and data to wireless communication interface in regards to an indication of a rental associated with the on-demand electric vehicle; Para. 6,16,17: renting mobile application is configured to log rental from user to the system management and signal is transmitting to the wireless communication interface of the electric vehicle).
Yang further shows wherein the processor is further configured to determine whether a rental associated with the on-demand electric vehicle has ended; and update a database in 
Therefore, it would have been obvious at the time the invention was made to combine the rental feature as suggest by Yang to the electric vehicle as suggest by Schieffelin because it would provide electric vehicle sharing and management system, thereby increasing the flexibility and usage of the electric vehicle.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689